                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

UNDRIO CHEFFIN                                          CIVIL ACTION NO. 19-0993

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

VICKY REEVES                                            MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 13] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that this proceeding is

DISMISSED WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this 6th day of February, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

UNDRIO CHEFFIN                                            CIVIL ACTION NO. 19-0993

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

VICKY REEVES                                              MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that this proceeding is DISMISSED

WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this ______ day of January, 2020.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
